Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered June 11,1987, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a firearm.
Ordered that the judgment is reversed, on the law and the facts, that branch of the defendant’s omnibus motion which *898was to suppress the firearm is granted, the indictment is dismissed, and the matter is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160:50.
On appeal, the defendant contends that the hearing court erred in denying that branch of his omnibus motion which was to suppress a gun seized by police officers from his person prior to his arrest. We agree. The testimony adduced at the suppression hearing: established that at approximately 10:00 p.m. on November 8, 1986, Officers McCarthy and Maloy received a radio call to respond to shots fired at a six-story apartment building located at 270 Pulaski Street in Brooklyn. No„description of a suspect was provided. Upon arriving at the scene, the uniformed officers entered the lobby of the building and encountered several individuals, who, in response to the officers’ inquiry as to whether they had heard any noises, directed the officers upstairs to the fifth floor. The officers entered the stairwell of the building and, as they reached the fifth-floor landing, observed the defendant descending the stairs from the sixth floor. The defendant, who was wearing a blue vinyl jacket, was carrying a grocery bag in his right arm. Although Officer Maloy did not notice anything unusual about the defendant’s jacket, Officer McCarthy stated that she observed that the defendant’s jacket was "lopsided” and was "hanging low” on the right side. Contrary to the hearing court’s finding, Officer McCarthy did not testify that she observed a "bulge” in the defendant’s jacket. Moreover, the officer acknowledged that she did not observe an outline of a gun.
Upon encountering the defendant, the officers requested that he stop and they attempted to ask the defendant questions about the alleged shooting. The defendant refused to answer the officers’ questions and proceeded to attempt to pass by the officers on the stairs. At that point, Officer McCarthy grabbed the defendant’s arm. The defendant responded by dropping his bag of groceries and running up the stairs. The officers immediately grabbed the defendant and Officer McCarthy, upon feeling a hard object in the defendant’s right jacket pocket, reached into the pocket and retrieved a revolver. The defendant was then placed under arrest. During this time, the defendant was yelling that he lived in the building.
It is well established that in the absence of any concrete indication of criminal activity, a police officer may approach a private citizen in a public area for the purpose of investigation if he or she can point to specific and articulable facts which *899support a suspicion that criminal activity is afoot (see, People v De Bour, 40 NY2d 210). However, while the officer may have a right to inquire, the individual also has "a constitutional right not to respond” (People v Howard, 50 NY2d 583, 590). Moreover, in exercising this common-law right of inquiry, the officer may not exercise restraint over the individual (see, People v Harrison, 57 NY2d 470, 476; People v Tolliver, 145 AD2d 660). Actual or constructive restraint may only be exercised over an individual if there are "some articulable facts, which initially or during the course of the encounter, establish reasonable suspicion that the person is involved in criminal acts or poses some danger to the officers” (People v Harrison, supra, at 476).
In the case at bar, it is clear that the officers had a sufficient basis upon which to approach the defendant and inquire as to his knowledge, if any, of the report of gunshots based upon the information provided in the radio transmissions as well as the statements made by the individuals in the lobby. However, there is no basis in the record to indicate that the officers had reasonable suspicion that the defendant was involved in criminal activity or was armed and dangerous (see, People v Carrasquillo, 54 NY2d 248). Although Officer McCarthy testified that the defendant’s jacket was "lopsided” and was "hanging low” on the right side, she did not observe a bulge or an outline of a gun (cf., People v Trulio, 135 AD2d 758; People v Tolliver, supra). Moreover, the radio transmission did not include a description of a suspect which might have provided the officers with a basis to believe that the defendant was armed and dangerous (see, People v Salaman, 71 NY2d 869). The fact that the defendant attempted to pass the officers by on the stairwell following his refusal to answer their inquiry did not provide a basis to detain him since the defendant was not obligated to remain and respond to the officers’ questions. The only proper response which the police officers could have made under the circumstances would have been to continue their observation of the defendant provided they did not limit the defendant’s freedom of movement (see, People v Howard, supra, at 592). By grabbing the defendant’s arm and preventing the defendant from continuing down the stairs, in the absence of reasonable suspicion that he was involved in the criminal activity, the police officers acted improperly and in violation of the defendant’s constitutional rights. Accordingly, the gun seized as a result of the stop and frisk should have been suppressed. Mollen, P. J., Spatt and Sullivan, JJ., concur.